Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Foreign Priority Advisement
No copy: Acknowledgment is made of applicant's claim for foreign priority. It is noted, however, that applicant has not filed a certified copy of the application as required by 35 U.S.C. 119(b).

Discussion of the Merits of the Application
All discussions between the applicant and the examiner regarding the merits of a pending application willbe considered an interview and are to be made of record. See MPEP 713. The examiner will not discussthe merits of the application with applicant’s representative if the representative is not registered topractice before the USPTO. Appointment as applicant’s representative before the International Bureaupursuant to Rule 3 of the Common Regulations under the Hague Agreement does NOT entitle suchrepresentative to represent the applicant before the USPTO. Furthermore, an applicant that is a juristicentity must be represented by a patent attorney or agent registered to practice before the USPTO.Additional information regarding interviews is set forth below.
 
Interviews
An interview may only be conducted with an attorney or agent registered to practicebefore the USPTO (“registered practitioner”) or with a pro se applicant (an applicant who is the inventorand who is not represented by a registered practitioner).
The registered practitioner may either be of record or not of record. To become “of record”, a power ofattorney (POA) in accordance with 37 CFR 1.32 must be filed in the application. Form PTO/AIA /80“Power of Attorney to Prosecute Applications Before the USPTO’, available at https ://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012, may be used for this purpose. See MPEP 402.02(a) for further information. Interviews may also be conducted with a registered practitioner not of record provided the registered practitioner can show authorization toconduct an interview by completing, signing, and filing an “Applicant Initiated Interview Request Form”(PTOL-413A) (available at the USPTO web page indicated above). See MPEP 405. For acceptable waysto submit forms to the USPTO, see “When Responding to Official USPTO Correspondence” below.
If a pro se applicant or registered practitioner located outside of the United States wishes to communicateby telephone, it is suggested that such person email the examiner at Austin.murphy@uspto.gov toarrange a time and date for the telephone interview. Please include suggested days and times for theproposed call. When proposing a day and time for the interview, please take into account the examiner’swork schedule indicated in the last paragraph of this communication. The email should also be used todetermine who will initiate the telephone call.
 
Email Communications
The merits of the application will not be discussed via email (or other electronic medium) unlessappropriate authorization for internet communication is filed in the application. Form PTO/SB/439“Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorizationfor Internet Communications” may be used to provide such authorization and is available at the USPTOweb page indicated above. The authorization may not be sent by email to the USPTO. For acceptableways to submit the authorization form to the USPTO, see “When Responding to Official USPTOCorrespondence’ below. See MPEP 502.03 II for further information.
 


When Responding to Official USPTO Correspondence
 
When responding to an official correspondence issued by the USPTO, including refusals, Ex Parte Quayle, Notice of Allowances, or Notice of Abandonments, please note the following:
 
The USPTO transacts business in writing. Applicants may submit replies to Office actions only by:
 
Online via the USPTO's Electronic Filing System-Web (EFS-Web) (Registered eFilers only)https://www.uspto.gov/patents-application-process/applying-online/efs-web-guidance-and-resources
Mail: Commissioner for Patents, P.O. Box 1450, Alexandria, VA, 22313-1450
Facsimile to the USPTO's Official Fax Number (571-273-8300)
Hand-carry to USPTO's Alexandria, Virginia Customer Service Window
 
https://www.uspto.gov/patents-maintaining-patent/responding-office-actions
 
 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUSTIN MURPHY whose telephone number is (571)272-6030.  The examiner can normally be reached on Monday-Friday 10:30-7:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Krakower can be reached on 571-272-4496.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Austin Murphy/
Primary Examiner
Art Unit 2917